Exhibit 10.68.3

Portions of this exhibit marked [*] are omitted and are requested to be treated
confidentially.

THIRD AMENDMENT

TO

RIFAXIMIN

MANUFACTURING AND SUPPLY AGREEMENT

between

SALIX PHARMACEUTICALS, INC.

and

LUPIN LTD.

Dated as of 15 May 2013



--------------------------------------------------------------------------------

This THIRD AMENDMENT TO RIFAXIMIN MANUFACTURING AND SUPPLY AGREEMENT (this
“Amendment”), dated as of 15 May 2013 (the “Third Amendment Effective Date”), is
made by and between Salix Pharmaceuticals, Inc., a California corporation
(“Salix”), and Lupin Ltd., a corporation organized under the laws of India
(“Lupin”). Salix and Lupin are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

RECITALS

WHEREAS, the Parties are parties to that certain Rifaximin Manufacturing and
Supply Agreement, dated 30 September 2009, as amended by the First Amendment
thereto, dated 31 March 2011, and the Second Amendment thereto, dated
22 February 2013 (as so amended, the “Original Agreement”); and

WHEREAS, the Parties wish to amend the Original Agreement as set forth herein;

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants of the Parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, do hereby agree as follows:

ARTICLE I. DEFINITIONS

Terms used herein and not otherwise defined are used herein with the same
meanings given to them in the Original Agreement.

ARTICLE II. AMENDMENT

The Original Agreement is hereby amended, effective as of the Third Amendment
Effective Date, as follows:

2.1     Article I of the Original Agreement is hereby amended to add the
following additional sections at the end thereof:

1.79     “Alfa” means Alfa Wassermann S.p.A., an Italian company.

1.80     “Alfa Confidential Information” has the meaning set forth in
Section 5.8(b).

1.81     “Knowledge” means the good faith understanding of any vice president,
any senior vice president, or the president or chief executive officer of a
Party of the facts and information then in such individual’s possession after
due inquiry.



--------------------------------------------------------------------------------

1.82     “Patents” means (a) all national, regional and international patents
and patent applications, including provisional patent applications, (b) all
patent applications filed either from such patents, patent applications or
provisional applications or from an application claiming priority from either of
these, including divisionals, continuations, continuations-in-part (other than
with respect to new subject matter that would not otherwise be covered in this
Agreement), provisionals, converted provisionals and continued prosecution
applications, (c) any and all patents that have issued or in the future issue
from the foregoing patent applications ((a) and (b)), including utility models,
petty patents and design patents and certificates of invention, (d) any and all
extensions or restorations by existing or future extension or restoration
mechanisms, including revalidations, reissues, re-examinations and extensions
(including any supplementary protection certificates and the like) of the
foregoing patents or patent applications ((a), (b) and (c)), (e) any similar
rights, including so-called pipeline protection or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any of such foregoing patent applications and patents
((a), (b), (c) and (d)).

1.83     “Salix/Alfa License Agreement” means that certain Amended and Restated
License Agreement, dated 6 August 2012, between Alfa and Salix.

1.84     “Salix/Alfa Supply Agreement” means that certain Supply Agreement,
dated 24 June 1996, between Alfa and Salix, as amended.

1.85     “Third Party” means any Person other than Lupin, Salix and their
respective Affiliates.

1.86     “Third Amendment Effective Date” means 15 May 2013.

2.2     Article II of the Original Agreement is hereby amended to add at the end
thereof a new Section 2.25, such new Section to read in its entirety as follows:

2.25     Third Party Agreements. During the Term, Salix shall maintain in full
force and effect each of its agreements with Third Parties necessary to ensure
that Lupin shall have the right to Manufacture (including process development
insofar as it relates to the Manufacturing process) for Salix and supply to
Salix Compound that is Manufactured (including process

 

2



--------------------------------------------------------------------------------

development insofar as it relates to the Manufacturing process) pursuant to the
Specifications as in effect from time to time. For the purposes of
Section 7.2(b), a breach of this Section 2.25 shall be deemed a material breach
of this Agreement.

2.3     Article IV of the Original Agreement is hereby amended to add at the end
thereof a new Section 4.3, such new Section to read in its entirety as follows:

4.3     Additional Representations and Warranties of Salix. Salix hereby
represents and warrants to Lupin as of the Third Amendment Effective Date as
follows:

(a)     The disclosure by Salix to Lupin hereunder of the Specifications, and
such other information (including Alfa Confidential Information) as may from
time to time be disclosed by Salix to Lupin, in connection with the Manufacture
(including process development insofar as it relates to the Manufacturing
process) and supply of Compound by Lupin to Salix pursuant hereto, and the use
by Lupin of the Specifications and such Salix-supplied information for the
purpose of Manufacturing (including process development insofar as it relates to
the Manufacturing process) and supplying Compound to Salix as contemplated
hereby, will not infringe or misappropriate any Patent or other intellectual
property rights of Alfa or, to Salix’s Knowledge, any other Third Party.

(b)     There is no Patent or other intellectual property right of Alfa or, to
Salix’s Knowledge, any other Third Party that would be infringed or
misappropriated by (i) Lupin’s Manufacture (including process development
insofar as it relates to the Manufacturing process) and supply of the Compound
to Salix as contemplated hereby or (ii) Salix’s performance of its obligations
hereunder.

2.4     Article V of the Original Agreement is hereby amended to add at the end
thereof a new Section 5.8, such new Section to read in its entirety as follows:

5.8     Confidentiality, Use and Non-Disclosure Obligations.

(a)     Notwithstanding the provisions of Sections 5.1, 5.2, 5.3, and 5.5, in
respect of Alfa Confidential Information the provisions of this Section 5.8, and
not the provisions of Sections 5.1, 5.2, 5.3, and 5.5, shall apply.

(b)     At all times during the longer of the term of the Salix/Alfa License
Agreement and the term of this

 

3



--------------------------------------------------------------------------------

Agreement and for a period of [*] ([*]) years after the longer of the two
aforesaid periods, Lupin shall keep secret and confidential, and shall use all
reasonable efforts to ensure that the same is kept confidential by its
Affiliates, all Confidential Information disclosed to it by Salix and identified
by Salix in writing at the time of such disclosure as Alfa Confidential
Information (“Alfa Confidential Information”) and shall not use the same for any
purpose other than effecting the Manufacture (including process development
insofar as it relates to the Manufacturing process) and supply of Compound to
Salix under this Agreement, in each case other than as otherwise set forth in
Section 5.8(d). Without limiting the foregoing, Lupin agrees that it shall take
the same level of measures to protect the confidentiality of Alfa Confidential
Information which it takes with respect to its own confidential and proprietary
information, but not less than reasonable care.

(c)     Notwithstanding the obligations contained in Section 5.8(b), Alfa
Confidential Information shall not include any information that:

(i)     shall be in the public domain prior to disclosure to Lupin, or shall
enter the public domain after the Third Amendment Effective Date otherwise than
by reason of the fault, negligence or wrongful act of Lupin;

(ii)     Lupin can show was in its possession free of any obligation of
confidentiality prior to the date of receipt or was independently developed by
employees of Lupin without reference to the information disclosed by Salix; or

(iii)     is subsequently received by Lupin from a third party (not including
Alfa) who is not bound by any obligation of confidentiality with respect to said
information;

Specific aspects or details of Alfa Confidential Information shall not be deemed
to be within the public domain or in the possession of Lupin merely because the
Alfa Confidential Information is embraced by more general information in the
public domain or in the possession of Lupin. Further, any combination of Alfa
Confidential Information shall not be considered in the public domain or in the
possession of Lupin merely because individual elements of such Alfa Confidential
Information are in the public domain or in the possession of Lupin unless the

 

*

Confidential treatment requested; certain information omitted and filed
separately with the SEC

 

4



--------------------------------------------------------------------------------

combination and its principles are in the public domain or in the possession of
Lupin.

(d)     Lupin may disclose Alfa Confidential Information to the extent that such
disclosure is:

(i)     Made pursuant to a valid and effective subpoena or order issued by a
court of competent jurisdiction or other legal process or other supra-national,
federal, national, regional, state, provincial or local governmental or
regulatory body of competent jurisdiction or, if in the reasonable opinion of
Lupin’s legal counsel, such disclosure is otherwise required by law, provided
that it shall (A) immediately notify Salix that it is subject to such legally
required disclosure, (B) consult with Salix on the advisability of taking
legally available steps to resist or narrow such compelled disclosure,
(C) reasonably assist Salix, at its request, in its efforts to obtain an
appropriate protective order or other reliable assurance that confidential
treatment shall be accorded to the Alfa Confidential Information, to the extent
such assistance is commercially reasonable, and (D) limit disclosure to the
information that its legal counsel advises must be disclosed to comply with the
legal requirement.

(ii)     Made pursuant to Section 2.24.

(e)     Lupin acknowledges and agrees that Salix has represented to Lupin that
Alfa Confidential Information constitutes unique and valuable trade secrets and
that the unauthorized disclosure or use of Alfa Confidential Information would
result in irreparable harm to Salix and Alfa for which monetary damages would be
inadequate. Accordingly, Lupin agree that in the event of any breach or
threatened breach of this Section 5.8, Salix shall be entitled to obtain
injunctive or other equitable relief from any court of competent jurisdiction in
addition to all other remedies available to it, and Lupin shall not claim as a
defense thereto that Salix has an adequate remedy at law. In any such action for
injunctive or equitable relief, Salix shall not be required to post a bond or
other security. The Parties hereby irrevocably consent to the jurisdiction of
the courts of the State of New York and the United States District Court for the
Southern District of New York, in either case sitting in the Borough of
Manhattan in the City of New York, over any legal action brought under this
Section 5.8.

 

5



--------------------------------------------------------------------------------

2.5     Clause (c) of Section 7.2 of the Original Agreement is hereby deleted in
its entirety and replaced with new clause (c), such new clause (c) to read in
its entirety as follows:

(c)     any Third Party Claim made by any Person that (i) the disclosure by
Salix of the Specifications and such information (including Alfa Confidential
Information) as Salix may from time to time disclose to Lupin hereunder and the
use of the Specifications or any such Salix-supplied information by Lupin for
purposes of Manufacturing (including process development insofar as it relates
to the Manufacturing process) and supplying Compound to Salix as contemplated
hereby or (ii) the Manufacture (including process development insofar as it
relates to the Manufacturing process) and supply of the Compound by Lupin to
Salix as contemplated hereby in either case ((i) or (ii) infringes,
misappropriates or otherwise violates the Patent, trademark or other
intellectual property rights of such Person,

ARTICLE III.         MISCELLANEOUS

3.1     Representations and Warranties of Each Party. Each Party hereby
represents and warrants to the other Party as of the Third Amendment Effective
Date as follows:

(a)     Such Party (i) is duly formed and in good standing under the laws of the
jurisdiction of its formation, (ii) has the power and authority and the legal
right to enter into this Amendment and perform its obligations hereunder, and
(iii) has taken all necessary action on its part required to authorize the
execution and delivery of this Amendment and the performance of its obligations
hereunder. This Amendment has been duly executed and delivered on behalf of such
Party and constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms, subject to the effects of
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered in a proceeding at law or equity.

(b)     All necessary consents, approvals and authorizations of all regulatory
and governmental authorities and other Persons required to be obtained by such
Party in connection with the execution and delivery of this Amendment and the
performance of its obligations hereunder and under the Original Agreement as
amended hereby have been obtained.

 

6



--------------------------------------------------------------------------------

(c)     The execution and delivery of this Amendment and the performance of such
Party’s obligations hereunder and under the Original Agreement as amended hereby
(i) do not and will not conflict with or violate any requirement of applicable
law or any provision of the articles of incorporation, bylaws, limited
partnership agreement or other similar documents of such Party and (ii) do not
and will not conflict with, violate, or breach, or constitute a default or
require any consent under, any court or administrative order or any contractual
obligation by which such Party is bound, including, with respect to Salix, any
of its agreements with Alfa, including the Salix/Alfa License Agreement and the
Salix/Alfa Supply Agreement.

(d)     Neither such Party nor any of its Affiliates has been debarred or is
subject to debarment pursuant to Section 306 of the FFDCA or listed on either
Excluded List.

(e)     Neither such Party nor any of its Affiliates will use in any capacity,
in connection with the services to be performed under the Original Agreement as
amended hereby, any Person who has been debarred pursuant to Section 306 of the
FFDCA, or who is the subject of a conviction described in such section, or
listed on either Excluded List.

(f)     Each Party will inform the other Party in writing immediately if it or
any Person who is performing services under the Original Agreement as amended
hereby is debarred or is the subject of a conviction described in Section 306 of
the FFDCA or listed on either Excluded List, or if any action, suit, claim,
investigation or legal or administrative proceeding is pending or, to the best
of such Party’s knowledge, is threatened, relating to the debarment or
conviction under Section 306 of the FFDCA, or listing on either Excluded List,
of such Party or any Person performing services under the Original Agreement as
amended hereby.

3.2     Entire Agreement.

(a)     This Amendment sets forth and constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
all prior agreements, understandings, promises and representations, whether
written or oral, with respect thereto are superseded hereby. Each Party confirms
that it is not relying on any representations or warranties of the other Party
except as specifically set forth herein.

(b)     The Original Agreement, as amended pursuant to the terms of this
Amendment, shall continue in full force and effect.

3.3     Counterparts; Facsimile Execution. This Amendment may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of

 

7



--------------------------------------------------------------------------------

which, taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission shall be as effective as delivery of a manually
executed original counterpart of such signature page.

3.4     English Language. This Amendment shall be written and executed in, and
all other communications under or in connection with this Amendment shall be in,
the English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

[The remainder of this page has been intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment to be
effective as of the Third Amendment Effective Date.

 

SALIX PHARMACEUTICALS, INC.

   

LUPIN LTD.

By: /s/ Rick Scruggs                    

   

By: /s/ Nilesh Gupta                          

Name: Rick Scruggs                    

   

Name: Nilesh Gupta                          

Title: EVP of Business Development        

   

Title: Group President                        

 

 

 

 

 

 

[Signature page to Third Amendment to Rifaximin Manufacturing and Supply
Agreement]